Citation Nr: 1343454	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to February 16, 2010 and entitlement to an initial evaluation in excess of 20 percent thereafter for neurocardiac syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 2003 to October 2006. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was previously remanded by the Board in February 2012.

The Veteran testified before the undersigned at an October 2011 hearing conducted at the RO. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated November 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to an increased rating for her service-connected neurocardiac syncope, which manifests by dizziness, staggering and fainting.  The disorder has been variously characterized as neurocardiac syncope, neurocardiogenic syncope, and vasogenic syncope.  There is no specific diagnostic code for neurocardiac syncope or these other disorders in the VA Rating Schedule.  However, when an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  The RO initially evaluated the Veteran's neurocardiac syncope by analogy to Diagnostic Code 6204 which provides the rating criteria for evaluation of peripheral vestibular disorders.  In the most recent readjudication in July 2012, her disorder was evaluated by analogy to Diagnostic Code 8911 which provides for evaluation of petit mal epilepsy.  

Given the difficulty in determining which diagnostic code most appropriately describes the Veteran's disorder, an expert opinion was requested in the Board's February 2012 remand.  Specifically, the Board instructed the examiner to choose "the most accurate Diagnostic Code or Codes to use to evaluate the service-connected neurocardiac syncope - is the service-connected disability more in the nature of a cardiac disability (Diagnostic Code 7000-7020), an equilibrium disability (Diagnostic Code 6204) or in the nature of an epilepsy (Diagnostic Code 8910-8914) or is some other Diagnostic Code more appropriate?"  The remand also requested that the examiner "be provided with appropriate excerpts of the applicable Diagnostic Codes or worksheets for examining under those ratings."

The March 2012 VA opinion, however, did not fully respond to the question.  The examiner stated that "the most accurate diagnostic code to evaluate [the Veteran's] vasogenic syncope is 780.2.  This condition is not an equilibrium disability and is not any form of epilepsy.  It is not due to an arrhythmia or an atrioventricular block ... [the Veteran] does not have epilepsy or a seizure disorder."  Notably, "780.2" corresponds to the diagnostic code for syncope and collapse under the International Classification of Diseases, Ninth Revision, Clinical Modification.  VA, however, does not employ that classification scheme to rate service-connected disabilities.  Rather, VA uses Title 38 of the Code of Federal Regulations, §§ 4.1-4.150 otherwise known as the Rating Schedule.  Thus, the opinion does not comply with the remand instructions and an addendum opinion is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Again, because VA regulations do not provide a specific diagnostic code for the Veteran's disorder, an expert opinion is needed to determine which VA diagnostic code most closely approximates her condition, even though the Veteran may not have a diagnosis that corresponds exactly to that diagnostic code.  


Accordingly, the case is REMANDED for the following actions:

1. Arrange to have the claims file returned to the March 2012 VA examiner, or if he is unavailable, to another suitably qualified health care professional.   Answers to the following questions should be provided after review of the claims file:

a.) What is the most accurate diagnostic code or codes to use to evaluate the service-connected neurocardiac syncope?  Is the service-connected disability more in the nature of a cardiac disability (Diagnostic Code7000-7020), an equilibrium disability or Meniere's Disease, (Diagnostic Code 6204 or 6205), or in the nature of an epilepsy (Diagnostic Code 8910-8914) or is some other diagnostic code more appropriate?  Note that these diagnostic codes are found in Title 38 of the Code of Federal Regulations, §§ 4.1-4.150 (the Rating Schedule).  Reference to other diagnostic codes, to include those in the International Classification of Diseases, Ninth Revision, Clinical Modification, should not be made. 

If the examiner determines that he cannot provide the answers to the questions presented without physical examination of the Veteran, this should be scheduled. 

The examiner should be provided with appropriate excerpts of the applicable diagnostic codes or worksheets for examining under those ratings. The examiner is hereby informed that the appropriate diagnostic code must be closely related to the disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies should be avoided, as well as the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 

b.) If the examiner determines that the neurocardiac syncope more nearly relates to a cardiovascular disorder, does the pathology equate to an arrhythmia in the nature of an atrioventricular block? 

c.) If the examiner determines that the neurocardiac syncope more nearly relates to epilepsy, is there evidence in the medical file documenting that a seizure was observed by a physician? Does a positive tilt table test equate to an observation of a seizure? 

2. Depending on the answers provided from paragraph 1, conduct any additional testing necessary to adjudicate the claim under the pertinent diagnostic code.

3. Thereafter, review the claims folder to ensure that the foregoing requested development has been completed. In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, including whether the examiner's response refers to a diagnostic code from Title 38 of the Code of Federal Regulations.  If not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).  

4. After completing any additional development deemed necessary, readjudicate the claim of entitlement to an increased rating for neurocardiac syncope. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


